Appeal from an order of the Jefferson County Court (Kim H. Martusewicz, J.), entered December 16, 2004. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to Jefferson County Court for further proceedings in accordance with the following memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). In making its determination, County Court was required to “render an order setting forth its determination [ ] and the findings of fact and conclusions of law on which the determination ] [is] based” (§ 168-n [3]). We agree with defendant that the court failed to do so. “Absent those findings and conclusions, we are unable to review whether the court properly determined defendant’s risk level” (People v Terrill, 17 AD3d 1045, 1046 [2005]). We therefore hold the case, reserve decision and remit the matter to County Court for compliance with the statute (see id.). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Green, JJ.